DETAILED ACTION
Status of Claims

	Claims 1-10 are cancelled.  Claims 11-30 are new, pending and under examination. 

Priority
	The instant application is a continuation of 16/017,309 filed on 6/25/2018, which is a continuation in part of 12/440430 filed on 3/6/2009, which is a national stage entry of PCT/JP2007/066119 filed on 8/20/2007, which claims priority from Japanese applications JP2006-252933 filed on 9/19/2006 and JP2006-244479 filed on 9/8/2006.  

Information Disclosure Statement
	The information disclosure statement filed on 04/07/2020 has been considered by the examiner.  

Claim Objections
	Claim 29 is objected to for being the same limitation as claim 23.  Both claims are dependent on claim 22.  Thus, it is a repetitive and unnecessary limitation.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-15, 17, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee KR 20060056093 (5-24-2006, Espacenet English translation; cited in applicant’s IDS); Derhi FR2851456 and Overgaard et al (Journal of Bone and Joint Surgery: British Edition, 1999, volume 81, pages 725-731; cited in applicant’s IDS).  

Lee does not teach an implant comprising a stem and a neck portion.  Lee does not teach the percent crystallinity range of the claim.  
Derhi teaches an implant with a shank (1) with metaphysis (6) and diaphysis (8) sections, a thrust collar (10) and a neck (2) with a truncated conical tip (3) (abstract).  Derhi teaches The 

    PNG
    media_image1.png
    741
    654
    media_image1.png
    Greyscale


One of ordinary skill in the art at the time of instant invention would have produced an implant of the instant claims by the teachings of Lee and then modified the crystallinity and coating/film thickness by the teachings of Derhi and Overgaard.  Derhi also motivates an implant with the stem and neck structure of the instant claims where the stem/shank have coating.  Lee motivates the addition of silver material to the calcium phosphate-based coating for antibacterial effects.  Each of these references is to implants coated with calcium phosphate based coatings (MPEP 2144.06).  

Claims 16, 18-24, 28, 29 and 30 in addition to Claims 11-15, 17, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee KR 20060056093 (5-24-2006, Espacenet English translation, cited in applicant’s IDS); Derhi FR2851456; Overgaard et al (Journal of Bone and Joint Surgery: British Edition, 1999, volume 81, pages 725-731; cited in IDS) and Anderson US 2005/0221259.  
Lee, Derhi and Overgaard teaches the claims as discussed above.
Lee, Derhi and Overgaard do not teach thicknesses into the ranges of claims 16 and 28.
Anderson teaches implants made of metal or metal alloy with an oxide film comprising calcium phosphate-containing material that preferably comprises apatite (abstract, also paragraph 13 with hydroxyapatite).  Anderson teaches a film thickness of 5 to 50 microns (paragraph 12).  
One of ordinary skill in the art at the time of instant invention would have included silver (metal) particles as suitable antimicrobial particles and used coating thicknesses of Anderson as these are seen as suitable silver antimicrobial agents for such coatings and suitable coating thicknesses for silver antimicrobial calcium phosphate-based film coatings to be used for bioimplants as motivated by Lee, Derhi and Overgaard.  Thus, one of ordinary skill in the art would substitute silver ions for silver metal particles and utilize prior art coating thicknesses of Anderson when producing coated bioimplants.  See MPEP 2144.07 and MPEP 2144.05. 

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,004,604 in view of Derhi FR2851456. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets both provide for implants with an evanescent coating film with a calcium phosphate with crystallinity less than 90% and an inorganic antimicrobial agent (silver metal or silver oxide). The thickness of the coating and the elution periods are found in both claim sets.  

 Derhi teaches an implant with a shank (1) with metaphysis (6) and diaphysis (8) sections, a thrust collar (10) and a neck (2) with a truncated conical tip (3) (abstract).  Derhi teaches The shank has a porous metal coating of titanium with a layer of hydroxyapatite (a calcium phosphate material), the thickness of which reduces from the metaphysis towards the diaphysis section for up to two-thirds of the shank's length, the remainder being uncoated (abstract).  Derhi teaches the metal coating thickness is preferably about 120 microns for the upper third of the shank's length, reducing to some 60 microns for the second third (abstract).  Derhi provides figures 1-3 that has a shell shaped implant that has a shank (1) and a neck (2).  As mentioned the coatings are around the shank (a stem structure) and only cover portions of the shank.  The upper third of the shank is the portion closer to the neck area.  The neck portion does not have coating in Derhi.  
One of ordinary skill in the art would have seen devices and device structures of Derhi as suitable implants for including the film coatings on implants of ‘604. 

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,610,614 in view of Derhi FR2851456. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets both provide for implants with an evanescent coating film with a calcium phosphate with crystallinity of 10% to 90% and an inorganic antimicrobial agent (silver metal or silver oxide). The thickness of the coating and the elution periods are found in both claim sets.   
‘614 does not provide the stem and neck device structure in the claims.  
 Derhi teaches an implant with a shank (1) with metaphysis (6) and diaphysis (8) sections, a thrust collar (10) and a neck (2) with a truncated conical tip (3) (abstract).  Derhi teaches The 
One of ordinary skill in the art would have seen devices and device structures of Derhi as suitable implants for including the film coatings on implants of ‘614. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2001/0024662 provides for silver oxide as an antimicrobial agent and teaches repairing of osseous defects and healing of wounds and burns (see abstract and rest of reference).

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613